Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Status of Claims
	Claims 1-20 were pending. Claims 1-20 were previously canceled and claims 21-40 were presented as new claims and should have been examined in the last office action. Claims 21-40 are now pending and will be examined below.

Response to Arguments
	The 112 and 102/103 rejections are withdrawn in view of applicant’s arguments.

Allowable Subject Matter

Claims 21-40 are allowed.

The following is an examiner’s statement of reasons for allowance: The prior art does not disclose, either alone or in combination, the elements of the independent claims. The prior art does not disclose the elements of the independent claims. The independent claims recite a process of generating pre-authorization data for a transaction between a user client device and a merchant terminal where the terminal is within a geographic region of the client device. The pre-authorization data is transmitted to a computer system and the pre-authorization data instructs the computer system to provide a digital token, representative of the pre-authorization data, to the client device wherein the token is for use by the client device during a temporal interval. 

The closest prior art is:
Sarin – 2018/0047016 - PRELOADED DIGITAL WALLET TOKEN
FOR NETWORKLESS TRANSACTION PROCESSING
Sarin uses the location of the user device to generate a pre-authorization token but does not disclose generating pre-authorization data which is then transmitted to a computer system where the data instructs the computer system to provide a token representing the pre-authorization data to the client device. Sarin also does not disclose that the merchant terminal where the token may be used is within a region of the client device location although this may be inferred. 
The relevant portions of Sarin are at least para’s 0019 and 0020 which follow.
[0018] The service provider may detect a location of a
user. The location of the user may be determined through a
GPS module or locator associated with the user, such as a
GPS locator of the user's computing device. The location of
the user may be tracked in real-time utilizing the device of
the user or may be queried at specific intervals. In other
embodiments, the location of the user may be sent by the
user's computing device to the service provider, which
similarly may occur continuously or at specific intervals. In
this regard, the computing device of the user may send the
location of the user to the service provider on detection of
the user at a specific location, such as a location at or nearby
blackout areas that are known to not have network connectivity.
Additionally, instead of the location of the user, a
more general request to generate a preauthorized token
allowing use of the user's account/digital wallet and/or
authorizing the user for a certain amount and use of the
account/digital wallet may be communicated to the service
provider by the computing device. For example, the computing
device may detect a lack of signal strength or
decreased signal strength, and may cause the request to be
sent. The computing device may also be disconnected from
the network and cause the request to be loaded and sent
when connectivity is restored. Once the location and/or the
request is received by the service provider, the service
provider may begin generation of a preauthorized token
allowing for offline transaction processing by the user.
(0019] Thus, the service provider may determine an
amount for preauthorization and use by the user with the
preauthorized token. The an10unt may correspond to a
predicted funding amount to preauthorize for the user. The
amount may be a general amount, such as $100, or may be
an amount requested by the user, for example, through
account settings for the user's account and/or entered into
the request for the preauthorized token. For example, on
detection of the user's location, the user may be alerted that
a preauthorized token may be required through the user's
computing device. The user may then enter an amount for
establishment of the pre-authorization token. Moreover, in
other embodiments, the service provider may determine a
predicted preauthorization amount based on previous transaction
amounts by other users at the location, previous
transaction amounts by the user at the location, sale amounts
at a current time, a funding limit set by the user, funds
available to the user, a merchant at the location, or a
merchant type for the merchant at the location. Such information
may be updated in real-time based on information
available from the merchant so that the predicted authorization
amount is current based on information available for
one or more merchants at the location and/or needs of the
user. Additionally, the predicted preauthorization amount
may be based on needs, shopping lists, and/or requirements
for the user at the location. For example, if it is known that
the user has a family of five and it is near dinner time, the
predicted preauthorization amount may account for a purchase
of dinner with a merchant at or nearby the location that
would account for the family of 5. Similarly, if the user has
entered a shopping list for a grocery store or expressed past
interest (e.g., through search histories, a wish list, etc.) in an
item from a merchant, the predicted preauthorization
amount may account for such items.
(0020] Utilizing the predicted preauthorization amount,
the service provider may generate the preauthorized token.
The preauthorized token may include data necessary to
facilitate transaction processing with another device receiving
the preauthorized token, such as a merchant point-of-sale
(POS) device. Thus, the preauthorized token may include
identifiers for the user, the user's account/digital wallet,
and/or authentication identifiers or other data that authenticates
the user for use of the preauthorized token and the
user's account/digital wallet. The service provider may hold
an amount for the preauthorization in escrow so that the
service provider may utilize this amount to provide payment
for a transaction. Thus, a financial instrument or available
funding may be held while the preauthorized token is active,
which may be refunded or removed from escrow if part or
all of the amount is not used. In various embodiments, the
authentication data may instead be added by the user's
computing device on authentication of the user using the
computing device, such as entry of authentication credentials
to an interface of the user's computing device. The
preauthorized token may be encrypted so that the data and/or
identifiers in the token cannot be determined by an entity not
having the correct encryption keys, such as a malicious party
fraudulently receiving the token. The preauthorized token
may further include information identifying the service
provider and/or allowing the merchant device to contact the
service provider to process a transaction and resolve a
payment to the merchant. Additionally, the preauthorized
token may be limited to a certain amount of time and/or
geo-location. For example, the token may be limited to the
location detected for the user, which may be performed by
geo-fencing the location and allowing the preauthorized
token to be used within the geo-fence. The token may also
be limited to use for a specific time interval, such as a
predicted amount of time the user will be at the location or
a length of time at the location set by the user, specific to the
location (e.g., based on a merchant type or event at the
location), or determined from past visits by the user to the
location.
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM E RANKINS whose telephone number is (571)270-3465.  The examiner can normally be reached on 9-530 M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bennett Sigmond can be reached on 303-297-4411.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	/WILLIAM E RANKINS/           Primary Examiner, Art Unit 3694